Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/404926 has claims 1-20 pending. The effective filing date of this application is 05/07/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 10, 16 and 17 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Montgomery et al (2012/0059994) hereafter referred to as Montgomery.
Regarding claim 1,  Montgomery discloses A method for migrating data in a tiered storage system comprising a hard disk drive tier and a solid-state drive tier (Montgomery: Fig. 1), the method comprising: 
characterizing grains in a first extent and a second extent in the hard disk drive tier by identifying a first grain in the first extent and a second grain in the second extent with write accesses ([0019]: “There may be a separate extent list 22 maintained for each extent…tracks for multiple extents may be managed in one extent list 22”; [0027]: Fig. 6: “The write extent list 300 indicates tracks in the extent subject to a write request prior to migration”) and identifying a third grain in the first extent and a fourth grain in the second extent with read accesses ([0027]: “the read extent list 302 indicates tracks in the extent subject to a read request prior to the migration”), wherein the first extent and the second extent are hot extents ([0019]: “if the number of accesses exceeds a high threshold, such as a threshold for a designated time period, then that indicates the extent is a frequently accessed or a "hot" extent”); 
migrating the first grain and the second grain from the first extent and the second extent to an in-memory write extent stored in an in-memory cache of the tiered storage system (FIG. 6: ‘write extent list’; [0019]: “the extent list 22 may only indicate write requests to the source storage 4 or there may be separate read and write extent lists”); and 
migrating the third grain and the fourth grain from the first extent and the second extent to an in-memory read extent stored in the in-memory cache of the tiered storage system (FIG. 6: ‘read extent list’; [0019]: “the extent list 22 may only indicate write requests to the source storage 4 or there may be separate read and write extent lists”).
Regarding claim 3, Montgomery further discloses The method according to claim 1, further comprising: migrating data from the in-memory write extent to an extent of a solid-state drive storage volume in the solid-state drive tier (Montgomery : [0019]: “if the number of accesses exceeds a high threshold, such as a threshold for a designated time period, then that indicates the extent is a frequently accessed or a "hot" extent, and should be migrated to a faster access storage device, such as migrating the extent from a hard disk drive ("HDD") to a solid state storage device ("SSD")”).
Regarding claim 4, Montgomery further discloses The method according to claim 3, wherein the extent of the solid-state drive storage volume consists of write-accessed grains (Montgomery : [0019]: “if the number of accesses exceeds a high threshold, such as a threshold for a designated time period, then that indicates the extent is a frequently accessed or a "hot" extent, and should be migrated to a faster access storage device, such as migrating the extent from a hard disk drive ("HDD") to a solid state storage device ("SSD")”; [0006]: “using a migration cache to cache tracks during migration”).
Regarding claim 5, Montgomery further discloses The method according to claim 3, wherein the first grain is updated to a modified first grain, the method further comprising: storing the modified first grain in the in-memory write extent ([0022]: “updates to tracks maintained in the migration cache 20 are performed directly to the migration cache”).
Regarding claim 6, Montgomery further discloses The method according to claim 5, the method further comprising: updating a pointer in a data map associated with the first grain to point to the modified first grain in the in-memory write extent by deleting a previous pointer in the data map associated with the first grain and pointing to the extent of the solid-state drive storage volume ([0021]: “the migration manager 14 initializes (at block 152) a migration data structure 26, such as a bitmap, to indicate that all tracks in the extent have not yet been copied or migrated from the source storage 4 to the destination storage 6”).

Regarding claim 9, Montgomery further discloses The method according to claim 1, wherein a filled in-memory read extent is stored in the in-memory cache (Montgomery: Fig. 6: ‘Read extent list’).
Regarding claim 10, Montgomery further discloses The method according to claim 9, wherein the in-memory cache comprises read-accessed grains from a plurality of hot extents (Montgomery: [0019]: “There may be a separate extent list 22 maintained for each extent…tracks for multiple extents may be managed in one extent list 22”; [0027]: “the read extent list 302 indicates tracks in the extent subject to a read request prior to the migration”).
Regarding claim 16, Montgomery further discloses The method according to claim 1, wherein the method is performed by a storage controller executing program instructions, and wherein the instructions are downloaded to the storage controller from a remote data processing system via a network ([0033]: “Computer program code for carrying out operations….. The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network”).
Regarding claim 17, Montgomery discloses A tiered storage system (Fig. 1) comprising: 
a first tier comprising a plurality of hot extents, wherein a respective hot extent comprises write-accessed grains, read-accessed grains, and un-accessed grains (Fig. 1: Source Storage 4: [0018] : “an Input/Output (I/O) request, e.g., read/write, directed to an extent in the source storage 4 ….the source storage 4 includes extents”; [0019]: “[0019]: “if the number of accesses exceeds a high threshold, such as a threshold for a designated time period, then that indicates the extent is a frequently accessed or a "hot" extent”); 
a cache (Fig. 1: memory 10 having caches) comprising: 
a write extent consisting of write-accessed grains from a plurality of hot extents in the first tier (Fig. 6:’ ‘Write extent list’; [0019]: “if the number of accesses exceeds a high threshold, such as a threshold for a designated time period, then that indicates the extent is a frequently accessed or a "hot" extent, and should be migrated to a faster access storage device, such as migrating the extent from a hard disk drive ("HDD") to a solid state storage device ("SSD") “); and 
a read extent consisting of read-accessed grains from the plurality of hot extents in the first tier (Fig. 6:’ ‘Write extent list’; [0019]: “[0019]: “if the number of accesses exceeds a high threshold, such as a threshold for a designated time period, then that indicates the extent is a frequently accessed or a "hot" extent, and should be migrated to a faster access storage device, such as migrating the extent from a hard disk drive ("HDD") to a solid state storage device ("SSD") “) ; and 
a second tier comprising solid-state drives , a respective solid-state drive comprising an extent consisting of write-accessed grains from the write extent ([0018]: “the destination storage 6 may comprise a high speed storage, such as an SSD”; [0019]: “migrating the extent from a hard disk drive ("HDD") to a solid state storage device ("SSD").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery, as applied in claim 1 above, and further in view of Lin (2009/0132770).
Regarding claim 11, Montgomery does not disclose migrating, in response to filling the in-memory read extent and further in response to determining that the in-memory cache is full.
However, Lin discloses The method according to claim 1, further comprising: migrating, in response to filling the in-memory read extent and further in response to determining that the in-memory cache is full (Lin: [0009]: “the user has to " cache" the data first in the cache memory and write back to the flash memory when one block of data is full”), 
Montgomery further discloses migrating data from the in-memory read extent to an extent of a solid-state drive (SSD) storage volume in the solid-state drive tier (Montgomery: [0019]: the extent is a frequently accessed or a "hot" extent, and should be migrated to a faster access storage device, such as migrating the extent from a hard disk drive ("HDD") to a solid state storage device ("SSD"); [0027]: “tracks selected from the read list 302 to add to the migration cache 20 may comprise the read list 302”).	Disclosures by Montgomery and Lin are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate a frequently accessed block in a cache memory taught by Montgomery to include writing back to the flash memory when the data cached in a block is full disclosed by Lin. The motivation for predicting accessed data on the 

Regarding claim 12, Montgomery does not disclose migrating, in response to filling the in-memory write extent.
However, Lin further discloses The method according to claim 1, further comprising: 
migrating, in response to filling the in-memory write extent (Lin: [0009]: “the user has to " cache" the data first in the cache memory and write back to the flash memory when one block of data is full”), 
Montgomery further discloses migrating data from the in-memory write extent to an extent of a solid-state drive storage volume in the solid-state drive tier of the storage system (Montgomery: [0019]: the extent is a frequently accessed or a "hot" extent, and should be migrated to a faster access storage device, such as migrating the extent from a hard disk drive ("HDD") to a solid state storage device ("SSD"); and 
storing, in response to filling the in-memory read extent, data from the in-memory read extent to the in-memory cache (Montgomery: [0027]: “tracks selected from the read list 302 to add to the migration cache 20 may comprise the read list 302”).
Disclosures by Montgomery and Lin are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate a frequently accessed block in a cache memory taught by Montgomery to include writing back to the flash memory when the data cached in a block is full disclosed by Lin. The motivation for predicting accessed data on the basis of access pattern by paragraph [0009] of Lin is for reducing the program/erase count of the flash memory, which can improve the flash memory lifetime.


generating a data map of respective grains in the hard disk drive, the solid-state drive tier, the in-memory write extent, and the in-memory read extent ([0021]: “the migration manager 14 initializes (at block 152) a migration data structure 26, such as a bitmap, to indicate that all tracks in the extent have not yet been copied or migrated from the source storage 4 to the destination storage”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Chartterjee et al (Pat. 10/019362) hereinafter Chartterjee.
Regarding claim 2, Montgomery does not disclose wherein the in-memory read extent and the in-memory write extent are dynamically sized to a same size as an erase block size of a solid-state drive of the tiered storage system.
However, Chartterjee discloses The method according to claim 1, wherein the in-memory read extent and the in-memory write extent are dynamically sized to a same size as an erase block size of a solid-state drive of the tiered storage system (Chartterjee: column 10: lines 35-43:”a size of at least one of the first cache region 335A and the second cache region 335B can be dynamically adjusted based data flow, such as the I/O load of the data storage system. It should be understood that the I/O load of the data storage system (e.g., storage system 100 of FIG. 1) can be tracked or monitored by the data storage system, and this information can be provided to the cache layer (e.g., cache layer 304 of FIG. 3A) so that the cache layer can make dynamic adjustments to the cache regions”).
Disclosures by Montgomery and Chartterjee are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate a frequently accessed block in a  is for reducing a size of the cache region as the I/O load of the data storage system decreases.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Lin, as applied to claim 12 above, and further in view of Chartterjee.
Regarding claim 13, Montgomery further discloses The method according to claim 12, further comprising: 
identifying a cold extent in the solid-state drive tier of the tiered storage system for demotion to the hard disk drive tier of the tiered storage system (Montgomery: [0019]: “the migration manager 14 or operating system 12 may determine to migrate an extent from a faster accessed device, e.g., SSD, to a slower access device, e.g., HDD, if accesses to the source storage 4 fall below a threshold”); 
migrating the cold extent to the hard disk drive tier (Montgomery: [0019]: “to migrate an extent from a faster accessed device, e.g., SSD, to a slower access device, e.g., HDD”); and 
The combination of Montgomery and Lin does not discloses sending a TRIM command to the solid-state drive tier related to the cold extent.
However, Chartterjee discloses sending a TRIM command to the solid-state drive tier related to the cold extent (Chartterjee: column 13: lines 10-15: “The TRIM command can be issued by the host (e.g., initiators 8A-8N of FIG. 1) to the cache layer (e.g., cache layer 304 of FIG. 3A). The corresponding data blocks in the SSDs can then be wiped internally in response to receiving the TRIM command”).	Disclosures by Montgomery, Lin and Chartterjee are analogous because they are in the same field of endeavor.
 is for reducing a size of the cache region as the I/O load of the data storage system decreases.

Regarding claim 14, Montgomery further discloses The method according to claim 13, wherein the cold extent includes the first grain and the second grain, and wherein migrating the cold extent to the hard disk drive tier further comprises migrating the first grain to the first extent and migrating the second grain to the second extent (Montgomery: [0019]: “tracks for multiple extents may be managed in one extent list 22 …..“the migration manager 14 or operating system 12 may determine to migrate an extent from a faster accessed device, e.g., SSD, to a slower access device, e.g., HDD”).
Claims 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Speer et al (2016/0011984) hereinafter Speer.
Regarding claim 19, Montgomery discloses A storage volume functioning at least in part as cache for a tiered storage system, the storage volume comprising: 
an in-memory write extent consisting of write-accessed grains retrieved from a plurality of hot extents in a first tier of the tiered storage system (Fig. 6: ‘Write extent list’; [0019]: “migrate an extent from the source storage 4 in which the extent is maintained to a destination storage”… if the number of accesses exceeds a high threshold, such as a threshold for a designated time period, then that indicates the extent is a frequently accessed or a "hot" extent, and should be migrated to a faster access storage device, such as migrating the extent from a hard disk drive (" HDD") to a solid state storage device ("SSD"), wherein the in-memory write extent is a same size as a block erase size of a solid-state drive tier of the tiered storage system; and 
an in-memory read extent consisting of read-accessed grains retrieved from the plurality of hot extents in the first tier of the tiered storage system (Fig. 6: ‘Read extent list’).
Montgomery does not explicitly disclose wherein the in-memory write extent is a same size as a block erase size of a solid-state drive tier of the tiered storage system.
However, Speer discloses wherein the in-memory write extent is a same size as a block erase size of a solid-state drive tier of the tiered storage system (Speer: [0042]: “The number of cache blocks N in a chunk 520 may be chosen such that a size of the chunk (N.times.4 KB) is equal to an efficient write size (e.g., an internal block size such as an erase block) of the SSD”)
Disclosures by Montgomery and Speer are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate a frequently accessed block in a cache memory taught by Montgomery to include adjusting a size of a cache block to be equal to the block size of storage disclosed by Speer. The motivation for adjusting a size of the cache block by paragraph [0006] of Speer is for remaining data consistent of the cache with the backing store across the administrative actions.

Regarding claim 7, Speer further discloses The method according to claim 3, wherein the in-memory write extent and the in-memory read extent are a same size as an erase block size of the solid-state drive storage volume (Speer: [0042]: “The number of cache blocks N in a chunk 520 may be chosen such that a size of the chunk (N.times.4 KB) is equal to an efficient write size (e.g., an internal block size such as an erase block) of the SSD”).
Regarding claim 18, Speer further discloses The tiered storage system of claim 17, wherein the write extent is a same size as an extent of a solid-state drive in the second tier, and wherein the write extent is the same size as a block erase size of the solid-state drive in the second tier (Speer: [0042]: “The number of cache blocks N in a chunk 520 may be chosen such that a size of the chunk (N.times.4 KB) is equal to an efficient write size (e.g., an internal block size such as an erase block) of the SSD”).
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Speer, as applied to claim 7 above, and further in view of Lin.
Regarding claim 8, Lin further discloses The method according to claim 7, wherein migrating data from the in-memory write extent to the extent of the solid-state drive storage volume in the solid-state drive tier is triggered when the in-memory write extent is determined to be filled (Lin: [0009]: “the user has to " cache" the data first in the cache memory and write back to the flash memory when one block of data is full”).
Disclosures by Montgomery, Speer and Lin are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate a frequently accessed block in a cache memory taught by Montgomery/Speer to include writing back to the flash memory when the data cached in a block is full disclosed by Lin. The motivation for predicting accessed data on the basis of access pattern by paragraph [0009] of Lin is for reducing the program/erase count of the flash memory, which can improve the flash memory lifetime.

(Lin: [0009]: “the user has to " cache" the data first in the cache memory and write back to the flash memory when one block of data is full”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday-Thursday from 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136